Lovelace, Judge,
delivered the opinion of the court.
This is an action for trespass upon real estate. The defendant justified upon the ground of an equitable title in the real estate named in the petition. -It is unnecessary to make a statement of this case inasmuch as it involves in every par*165ticular the same issues that were decided in the case of Hill v. Miller, decided by this court at the August term at St. Joseph (36 Mo. 182); and, for the reasons given in that case, this judgment is reversed and the cause remanded.
The other judges concur.